DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 9, 2021 has been entered. No claim amendments have been made. Claim 14 is withdrawn pursuant to Applicants' election filed on May 31, 2019. Claims 1-4 and 7-13 are currently under consideration in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over CN1190555C (2005 February 23) in view of Xie (WO2016015570A1) and Perez (Perez, J. et al. Biodegradation and biological treatments of cellulose, hemicellulose and lignin: an overview, 2002, International Microbiology, 5, 53-63). 

Regarding claim 1, CN1190555C teaches a method for preparing pulp for paper with grass straws as raw material, comprising the following steps (CN1190555C abstract: a method of Enzymatic grass pulp): adding water or recycled water into the raw material for pulping to form a mixture (CN1190555C Claim 1: water volume (mL) and the bone dry raw material), performing a first enzymolysis to the mixture with a ligninolytic enzyme to obtain a first enzymolysis product (CN1190555C Claim 1: the enzyme treatment stage was used as the hemicellulase enzyme crude enzyme solution, mixed enzyme solution peroxidase enzyme or a crude enzyme solution was hemicellulase crude enzyme solution and lignin); cooking the first enzymolysis product at a temperature of 80-110°C. to obtain a cooked product, with a cooking time of 0.5-1.5 h (CN1190555C Claim 6: temperature 40 ~ 80 ℃; Example 1: maximum cooking temperature 150C, time 30 ~ 120min).  While CN1190555C does not specifically teach the cooking is conducted at a pH value of 8-12, CN1190555C teaches the cooking conditions include a basis of NaOH of 5-15% (CN1190555C Summary of the Invention (3) Above cooking conditions: NaOH amount of 5 to 15%) which would increase the pH value in step 2 above the range of pH 5-8 in step 1.  

Xie teaches laccase for improving fiber properties in papermaking (Xie Claim 3: The fiber oxidase composition for modifying and improving fiber properties according to claim 2, wherein the catalytically active biological enzyme is an oxidoreductase, a non-cellulolytic enzyme hydratase or cellulose hydrolysis. An enzyme; the oxidoreductase is selected from one or more of cellobiose dehydrogenase, laccase, glucose oxidase, hydrogen peroxide dismutase, alcohol dehydrogenase or lignin peroxidase, the non- The hydratase of the cellulolytic enzyme is selected from one or more of an amylase, a xylanase, a pectinase or an esterase; Abstract, lines 1-2: Provided are a fiber oxidase composition used for altering and improving the whiteness of a paper, a papermaking method, and applications of the composition).
CN1190555C does not teach performing a second enzymolysis to the cooked product with hemicellulase to obtain a second enzymolysis product.
Perez teaches treatment of kraft pulps (pulp produced after second step in instant application) with fungal hemicellulases reduces subsequent chlorine bleaching requirements (Perez page 61, Column 2 ¶ 3, lines 5-7).      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for preparing pulp as taught by CN1190555C to perform a second enzymolysis to the cooked product or kraft pulp (intermediate pulp after lignin has broken down) as taught by Perez to reduce subsequent chlorine bleaching treatments (Perez page 61, Column 2 ¶ 3, lines 5-7) and corresponding environmental pollutants (Perez page 62, Column 2 ¶ 1, lines 9-10: Xie Claim 3: The fiber oxidase composition for modifying and improving fiber properties according to claim 2, wherein the catalytically active biological enzyme is an oxidoreductase, a non-cellulolytic enzyme hydratase or cellulose hydrolysis. An enzyme; the oxidoreductase is selected from one or more of cellobiose dehydrogenase, laccase, glucose oxidase, hydrogen peroxide dismutase, alcohol dehydrogenase or lignin peroxidase, the non- The hydratase of the cellulolytic enzyme is selected from one or more of an amylase, a xylanase, a pectinase or an esterase).
With respect to the temperature and pH value of the step 2, it would have been obvious to optimize the ranges for the cooking step of the method for preparing pulp for paper by routine experimentation. 
The instant claim recites an intended result of preparing pulp with fine fibers being retained of the claimed method. The combination of references teaches the active method; therefore, the intended purpose of retaining fine fibers is inherently disclosed.

Regarding claim 3, CN1190555C teaches overlapping ranges for a mass ratio of the raw material for pulping to the water or recycled water is 1:(5-10) (CN1190555C Claim 2: liquid ratio 1:6-10); enzyme activity is 8,000-12,000 U/g, the amount of the enzyme is 0.05-0.2 kg per 100 kg of the mixture of the raw material for pulping and the CN1190555C  Claim 2: temperature 40 - 60C), pH value is 5-8 (CN1190555C Claim 2: pH3.5 - 6.5), and enzymolysis time is 0.5-4 h (CN1190555C Claim 2: treatment time 1 to 10 hours). 
	While CN1190555C does not specifically teach enzyme activity is 8,000-12,000 U/g, the amount is 0.05-0.2 kg per 100 kg of the mixture of the raw material for pulping and the water or recycled process water, CN1190555C teaches the enzymatic activity of lignin peroxidase per mass of the raw material (CN1190555C Claim 1: lignin peroxidase in an amount of feed per gram of bone-dry 0.1 - 1.0IU).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the enzyme activity ranges and the amount of laccase used in the raw material for pulping by routine experimentation. 

(Prior Rejection – Maintained) Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN1190555C (2005 February 23) in view of Xie Yan (WO2016015570A1), Perez (Perez, J. et al. Biodegradation and biological treatments of cellulose, hemicellulose and lignin: an overview, 2002, International Microbiology, 5, 53-63), and further in view of Torres (Torres, C.E. et al. Enzymatic approaches in paper industry for pulp refining and biofilm control, 2012, Applied Microbiology and Biotechnology, 96: 327-344). 

Regarding claim 2, CN1190555C does not teach a fourth step comprising performing dewatering to the second enzymolysis product to obtain a dewatered 
Torres teaches xylanases can easily penetrate inside the cell wall and alter the dewatering properties of the cell wall (Torres page 330, Column 2, ¶ 2) and treatment after refining improves drainability of pulp resulting in an enhanced runnability of the paper machine and a decrease in the consumption of steam in the dryer section of the machine (Torres page 342, lines 15-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for preparing pulp as taught by CN1190555C to add a third enzymolysis to the dewatered product with hemicellulase as taught by Torres to further refine the pulp (Torres page 332, Table 2: xylanase increased fiber separation and external fibrillation) and to reduce energy consumption for paper processing (Torres page 342, lines 15-18).
Regarding claim 4, CN1190555C teaches overlapping ranges for a mass ratio of the raw material for pulping to the water or recycled water is 1:(5-10) (CN1190555C Claim 2: liquid ratio 1:6-10); enzyme activity of the enzyme is 8,000-12,000 U/g, the amount of the enzyme is 0.05-0.2 kg per 100 kg of the mixture of the raw material for pulping and the water or recycled water; and temperature of the first enzymolysis is 40-80° C. (CN1190555C  Claim 2: temperature 40 - 60C), pH value is 5-8 (CN1190555C Claim 2: pH3.5 - 6.5), and enzymolysis time is 0.5-4 h (CN1190555C Claim 2: treatment time 1 to 10 hours).
CN1190555C Claim 1: lignin peroxidase in an amount of feed per gram of bone-dry 0.1 - 1.0IU).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ranges of the enzyme activity and the amount of laccase used in the raw material for pulping by routine experimentation. 

(Prior Rejection – Maintained) Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN1190555C (2005 February 23) in view of Xie (WO2016015570A1), Perez (Perez, J. et al. Biodegradation and biological treatments of cellulose, hemicellulose and lignin: an overview, 2002, International Microbiology, 5, 53-63), and further in view of Gubitz (Gubitz, G.M. et al. Enymatic removal of hemicellulose from dissolving pulps, 1997, Biotechnology Letters, 19(5): 491-495).
Regarding claim 7, CN1190555C does not teach in step 3), the hemicellulase comprises xylanase and mannase, and a mass ratio of the xylanase to the mannase in the hemicellulase is (6-8): (2-4).
Gubitz teaches enzymatic removal of hemicellulose from dissolving pulps comprising a substrate ratio of xylan and mannan, which would require the enzymes xylanase and mannase, within the claimed range of the instant claim (Gubitz Abstract: A xylanase from Thermomyces lanuginosus and a mannanase from Sclerotium rolfsii page 492, Column 1, ¶ 2, lines 7-8: pulp samples contained 5.4 xylan and 3.1 mannan w/w).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of CN1190555C to use both xylanase and mannase because they act synergistically on pulp (Gubitz Abstract: A xylanase from Thermomyces lanuginosus and a mannanase from Sclerotium rolfsii acted synergistically on the pulp solubilizing 50% more mannan and 11% more xylan than did the individual enzymes.)

Regarding claim 9, Gubitz teaches a temperature within the claimed range of the instant claim the temperature of the second enzymolysis is controlled at 40-70° C (Gubitz page 492, Column 1, ¶ 3: 50C). 
While Gubitz does not specifically teach in step 3), enzyme activities of the xylanase and the mannase are both 8,000-10,000 U/g, the amounts of the xylanase and the mannose are both 0.05-0.2 kg per 100 kg of the cooked product; pH value is 8-12, and enzymolysis time is 0.5-4 h, Gubitz teaches enzyme activity of xylanase and mannase, amount of enzymes added to pulp, pH value and enzymolysis time (Gubitz page 492, Column 1, ¶ 3, lines 1-4: the pulp was incubated with enzymes at a consistency of 5% and 50oC for 10 hours.  Prior to enzyme treatment, the pulp was adjusted to pH 4.8. 5000nkat of xylanase or mannanase activity were added. Lines 6-7: After incubation, the samples were extracted with 10% NaOH).


(Prior Rejection – Maintained) Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN1190555C (2005 February 23) in view of Xie (WO2016015570A1), Perez (Perez, J. et al. Biodegradation and biological treatments of cellulose, hemicellulose and lignin: an overview, 2002, International Microbiology, 5, 53-63), Torres (Torres, C.E. et al. Enzymatic approaches in paper industry for pulp refining and biofilm control, 2012, Applied Microbiology and Biotechnology, 96: 327-344), as applied in Claim 2 above, and further in view of Gubitz (Gubitz, G.M. et al. Enymatic removal of hemicellulose from dissolving pulps, 1997, Biotechnology Letters, 19(5): 491-495).

Regarding claim 8, CN1190555C does not teach in step 3), the hemicellulase comprises xylanase and mannase, and a mass ratio of the xylanase to the mannase in the hemicellulase is (6-8): (2-4).
Gubitz teaches enzymatic removal of hemicellulose from dissolving pulps comprising a substrate ratio of xylan and mannan, which would require the enzymes xylanase and mannase, within the claimed range of the instant claim (Gubitz Abstract: A xylanase from Thermomyces lanuginosus and a mannanase from Sclerotium rolfsii acted synergistically on the pulp solubilizing 50% more mannan and 11% more xylan page 492, Column 1, ¶ 2, lines 7-8: pulp samples contained 5.4 xylan and 3.1 mannan w/w).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of CN1190555C to use both xylanase and mannase because they act synergistically on pulp (Gubitz Abstract: A xylanase from Thermomyces lanuginosus and a mannanase from Sclerotium rolfsii acted synergistically on the pulp solubilizing 50% more mannan and 11% more xylan than did the individual enzymes.)

Regarding claim 10, CN1190555C does not teach in step 4), the hemicellulase comprises xylanase and mannase, and a mass ratio of the xylanase to the mannase in the hemicellulase is (4-6):(4-6).	
Gubitz teaches enzymatic removal of hemicellulose from dissolving pulps comprising a substrate ratio of xylan and mannan, which would require the enzymes xylanase and mannase, within the claimed range of the instant claim (Gubitz Abstract: A xylanase from Thermomyces lanuginosus and a mannanase from Sclerotium rolfsii acted synergistically on the pulp solubilizing 50% more mannan and 11% more xylan than did the individual enzymes; page 492, Column 1, ¶ 2, lines 7-8: pulp samples contained 5.4 xylan and 3.1 mannan w/w).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of CN1190555C to use both xylanase and mannase because they act synergistically on pulp (Gubitz Abstract: A xylanase from Thermomyces lanuginosus and a mannanase from Sclerotium rolfsii 

Regarding claim 11, Gubitz teaches a temperature within the claimed range of the instant claim the temperature of the second enzymolysis is controlled at 40-70° C (Gubitz page 492, Column 1, ¶ 3: 50C).  
While Gubitz does not specifically teach in step 4), enzyme activities of the xylanase and the mannase are both 8,000-10,000 U/g, the amounts of the xylanase and the mannase are both 0.05-0.2 kg per 100 kg of the cooked product; pH value is 8-12, and enzymolysis time is 0.5-4 h, Gubitz teaches enzyme activity of xylanase and mannase, amount of enzymes added to pulp, pH value and enzymolysis time (Gubitz page 492, Column 1, ¶ 3, lines 1-4: the pulp was incubated with enzymes at a consistency of 5% and 50C for 10 hours. Prior to enzyme treatment, the pulp was adjusted to pH 4.8. 5000nkat of xylanase or mannanase activity were added. Lines 6-7: After incubation, the samples were extracted with 10% NaOH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the enzyme activity and the amount of the enzymes used with the cooked product for pulping, pH and incubation time through routine experimentation. 

(Prior Rejection – Maintained) Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN1190555C (2005 February 23) in view of Xie (WO2016015570A1), Perez (Perez, J. et al. Biodegradation and biological treatments of Torres (Torres, C.E. et al. Enzymatic approaches in paper industry for pulp refining and biofilm control, 2012, Applied Microbiology and Biotechnology, 96: 327-344), Gubitz (Gubitz, G.M. et al. Enymatic removal of hemicellulose from dissolving pulps, 1997, Biotechnology Letters, 19(5): 491-495), and further in view of Lian (Lian, H. et al. Effect of Prior Mechanical Refining on Biobleaching of Wheat Straw Pulp with Laccase/Xylanase Treatment, 2012, BioResources, 7(3): 3113-3124).

Regarding claims 12 and 13, CN1190555C does not teach in step 4), the third enzymolysis to the dewatered product is conducted with a mixture of hemicellulase and ligninolytic enzyme, wherein enzyme activity of the ligninolytic enzyme is 8,000-12,000 U/g, and the amount of the ligninolytic enzyme is 0.01-0.1 kg per 100 kg of the dewatered product.
Lian teaches treatment of dried pulp prepared from wheat straw with a laccase/xylanase system (LXS) after an initial refining process to enhance delignification and bleachability of pulp (Lian Abstract lines 12-14) and different enzyme dosages mixed with dried pulp (Lian page 3115 ¶ 3: 20 grams of pulps were prepared at a pulp consistency of 5%, mixed with LXS. The ratios of LXS to pulp were 3, 6, and 9 IU/g).  It would have been obvious to optimize the ranges of the enzyme activity and the amount of the ligninolytic enzyme mixed with hemicellulose and used with the dewatered product for pulping through routine experimentation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of CN1190555C to use the 

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.  Applicant traversed the above rejection of Claim 1 and all dependent claims under 35 U.S.C. 103 by arguing 1) the enzymes disclosed in CN119055C are different than laccase recited in amended claim 1 and Xie teaches away from using laccase and xylanase (Arguments Pg. 7, ¶ 3); 2) CN119055C does not disclose the cooking temperature and pH; 3) CN119055C does not disclose the second enzymolysis; and 4) technical effect in claim 1 is different than that of CN119055C. 
In response to Applicant's arguments regarding the enzyme processing, Xie teaches increased refining leads to loss of fine fibers and Xie's claimed invention utilizes fiber oxidase (including laccase) that actually improves fiber properties (Xie Summary of the invention: The problem of pulp pulping in the existing papermaking technology is that the fiber has low activity and low reactivity between fibers. In order to meet the quality 
With respect to the cooking temperature and pH of the cooking method, CN119055C discloses the cooking temperature of 40-80oC with a maximum cooking temperature of 120-150oC and a pH range of 5-8 that will increase with the addition of NaOH.  Since the general conditions of the claim are disclosed, it would have been obvious to optimize the concentration ranges by routine experimentation.  
In response to applicant's third argument against CN119055C individually, one cannot show nonobviousness by attacking references individually where the rejections are based on 
Applicant asserts the technical effect of the claimed invention is to protect fine fiber, which differs from the technical effect of CN119055C and the motivation to combine with Perez.  The technical effect of retaining fine fibers for paper is an intended result of the claimed method.  The combination of references teaches the active method; therefore, the intended purpose of retaining fine fibers is inherently disclosed.
Applicant argues the kraft pulps of Perez are not the same as the cooked product of clam 1.  Examiner maintains the kraft pulp is the intermediate pulp after lignin has broken down, equivalent to the pulp produced in CN1190555C.
Applicant traversed the rejection of Claim 2 and dependent claims 4, 8, and 10-13 under 35 U.S.C. 103 over CN119055C in view of Perez and further in view of Torres by arguing that Torres does not disclose an independent dewatering process and then performing the third enzymolysis. Torres is relied upon in combination with CN119055C in view of Perez with a clear motivation for improving the drainability of pulp and an enhanced operability of the paper machine.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references
Applicant traversed the rejection of Claims 7 and 9 under 35 U.S.C. 103 over CN119055C in view of Perez and further in view of Gubitz and the rejection of Claims 8 and 10-11 under 35 U.S.C. 103 over CN119055C in view of Perez and Torres and further in view of Gubitz by arguing that Gubitz does not disclose xylanase and 
Applicant traversed the rejection of Claims 12 and 13 under under 35 U.S.C. 103 over CN119055C in view of Torres and further in view of Lian by stating that Lian cannot cure the deficiencies CN119055C and Torres. Again, Applicant does not state why Lian cannot be relied upon. Lian clearly teaches the specific enzyme specificity and amount of enzyme for the purpose of enhancing dlignification and reducing chemical usage.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./
Examiner, Art Unit 1657